Citation Nr: 0835191	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for bilateral high 
frequency hearing loss.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952, and in the Army National Guard from December 1974 to 
May 1987 including several periods of active duty for 
training (ACDUTRA).         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Tiger Team, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
bilateral hearing loss. Also on appeal is a February 2007 
rating decision of the Reno, Nevada RO denying service 
connection for tinnitus. 

In March 2006, the veteran testified during a Travel Board 
hearing before a Veteran's Law Judge. A transcript of the 
proceeding is of record. 

A prior decision of the Board dated April 1992 denied service 
connection for both bilateral hearing loss and tinnitus. New 
and material evidence is required to reopen a previous final 
decision. 38 C.F.R. § 3.156(a) (2008). The Board must 
determine whether to reopen a decision in the first instance 
notwithstanding what the RO has indicated, because this 
affects the Board's legal jurisdiction to adjudicate the 
underlying claim on a de novo basis. See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

In September 2007, the Board reopened the claim for service 
connection for bilateral high frequency hearing loss, and 
remanded it on the merits for additional development. That 
matter has since returned to the Board, and is presently 
considered along with the petition to reopen a claim for 
service connection for tinnitus.

The Board is granting the veteran's petition to reopen 
pertaining to tinnitus. The issues of service connection for 
bilateral hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In an April 1992 decision the Board denied a claim for 
service connection for tinnitus. The veteran did not commence 
an appeal from that decision.

2.	Since then, additional evidence has been obtained that 
is so significant it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.	The April 1992 Board decision that denied entitlement to 
service connection for tinnitus is final. 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim for service connection for 
tinnitus. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). 

The Board is granting the veteran's petition to reopen a 
claim for service connection for tinnitus, and remanding the 
underlying claim on the merits for additional development. A 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim. Provided any error was committed in implementation of 
the VCAA as it pertains to the petition to reopen, this 
constituted harmless error and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis of the Petition to Reopen

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled from a disease or injury incurred or aggravated 
in the line of duty, or a period of inactive duty training 
(INACDUTRA) during which an injury was incurred or aggravated 
therein. 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.6(a) (2008). 

The April 1992 decision of the Board denied the veteran's 
original claim for service connection for tinnitus on the 
basis that there was no evidence of symptoms during his 
active duty service or reserve duty, or of post-service 
manifestation of tinnitus. The Board concluded there was no 
objective evidence of a current disability, or for that 
matter an association between tinnitus and service. The 
evidence considered included the veteran's service treatment 
records, a VA medical examination report, VA outpatient 
records and a lay statement from an individual with whom the 
veteran served concerning noise exposure. The veteran did not 
appeal this decision to the United States Court of Appeals 
for Veterans Claims (Court). The Board's decision therefore 
became final and binding on the merits. 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.104, 20.1100.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of this appeal, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). 
The provisions of 38 C.F.R. § 3.156(a) were amended during 
the pendency of this appeal. See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001). The revised version applies to claims filed 
on or after August 29, 2001. The change in the regulation 
does not apply to the present case as the veteran filed his 
petition to reopen in March 2001. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is to be presumed. Justus v. Principi,   3 Vet. App. 
510, 513 (1992). See also Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

The additional evidence received since the Board previously 
considered this matter in April 1992 consists of August 2006 
and February 2008 VA audiological examination reports, 
further outpatient records, the June 2006 statement from a 
treating physician, February 2003 statement from a private 
audiologist, and the transcript of the veteran's March 2006 
Travel Board hearing testimony. 

Both of the above VA audiological examinations indicated the 
veteran reported bilateral constant tinnitus, and further 
diagnosed him as actually having tinnitus. The examination 
reports provide competent evidence of the current claimed 
disability, which was not previously of record, and also one 
of the bases for the prior denial. Hence, these examination 
reports comprise new and material evidence to reopen the 
veteran's claim. 38 C.F.R. § 3.156(a). 

The Board further points out that the August 2006 VA examiner 
opined that tinnitus was at least as likely as not caused by 
noise exposure from reserve duty years, occupationally and 
recreationally. While not definitively attributing tinnitus 
to a specific incident of reserve service, the credibility of 
a medical opinion is presumed at the reopening stage and this 
examiner's statement further substantiates reopening the 
claim. 

Hence, the Board finds that new and material evidence has 
been presented to warrant reopening of the claim for service 
connection for tinnitus. 38 C.F.R. § 3.156; Hickson v. West, 
11 Vet. App. 374, 378 (1998). The claim is therefore 
reopened, and the appeal to this extent granted, pending 
readjudication of the underlying claim on the merits.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for tinnitus, the appeal to this 
extent is granted.



REMAND

The Board is remanding claims for service connection for 
tinnitus on the merits, and for bilateral hearing loss, to 
obtain an informed medical opinion on the etiology of these 
disorders that properly accounts for noise exposure 
specifically due to reserve service as a potential factor in 
their development. 

The Board remand of September 2007 which pertained to the one 
claim then on appeal for service connection for bilateral 
high frequency hearing loss observed that the medical 
evidence as to what caused hearing loss was insufficient to 
resolve that question. There was of record an August 2006 VA 
audiological examination which determined that hearing loss 
was less likely than not incurred during active service, but 
that hearing loss and tinnitus were at least as likely as not 
caused by noise exposure from the veteran's reserve duty 
years, occupationally and recreationally. The examiner's 
conclusion did not clarify whether these disorders were due 
to reserve service, as opposed to merely coincident with that 
time period. The Board therefore remanded the case for 
another medical opinion on whether hearing loss was due to 
noise exposure during ACDUTRA as a boat engine mechanic.  

On audiological examination again in February 2008, this VA 
examiner opined that the veteran's hearing loss and tinnitus 
were not likely due to military service, yet clearly was 
referring only to active duty service from September 1950 to 
May 1952. The examination did not address in any measure 
whether the claimed disorders were related to reserve duty. 
As the Board's prior remand directed that the examiner 
provide an opinion in these terms as to the etiology of 
hearing loss, the absence of such is remandable error. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand). To resolve this inquiry the only 
alternative is to obtain a supplemental opinion again on the 
cause of bilateral hearing loss. An opinion on causation is 
also necessary as to the more recently appealed claim for 
service connection for tinnitus. 


While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records from facilities associated with the Sierra Nevada 
Healthcare System (HCS) and associate these records with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) 
(pertaining to requests for records in the custody of a 
Federal department or agency).

Accordingly, these claims are REMANDED for the following 
action:
 
1.	The RO/AMC should request from the 
Sierra Nevada HCS and all associated 
facilities, including the Reno VA Medical 
Center, the available treatment records on 
file dated since December 2007. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	When the actions requested have been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
examination of February 2008. If the 
examiner is not available, or is no longer 
employed by VA, schedule the veteran for 
an examination by an audiologist who has 
not seen him previously. The purpose of 
the examination is to determine whether 
the veteran's claimed bilateral high 
frequency hearing loss and tinnitus were 
as the result of his reserve service from 
December 1974 to May 1986.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed  by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify   and explain the 
medical basis or bases, with 
identification of the evidence of 
record. The examiner should indicate 
whether the veteran's current 
bilateral hearing loss and/or tinnitus 
are causally related to noise exposure 
during active duty for training as a 
boat mechanic between 1974 and 1985. 
It is specifically requested that the 
examiner consider this period of 
reserve service in rendering his 
opinion, and not limit the inquiry on 
the etiology of the claimed 
disabilities to the veteran's initial 
period of active duty service. The 
examiner should further note the 
consideration of a prior August 2006 
VA examination (with November 2006 
addendum), and February 2003 private 
audiologist's statement on the subject 
of the claimed causal relationship to 
service.

The claims folder and a copy of this remand, will 
be reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy of 
this remand.

3.	When the actions requested have been completed, 
undertake any other indicated development, if deemed 
by the RO/AMC to be appropriate under the law. Then 
readjudicate the issues of entitlement to service 
connection for bilateral high frequency hearing loss, 
and tinnitus.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted, the veteran and his representative 
must be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. Thereafter, if in order, 
the case should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.              38 C.F.R. §§ 3.158, 3.655 
(2008). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


